Citation Nr: 1737767	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-19 094		DATE
		

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post open reduction internal fixation femoral neck fracture of the left hip with osteoarthritis (left hip disability).


ORDER

Entitlement to a rating of 60 percent, but no higher, for left hip disability, is granted, subject to the laws and regulations governing the payment of monetary awards.


FINDING OF FACT

During the rating period under appeal, the Veteran's left hip disability has been manifested by fracture of the anatomic femoral neck of the femur with nonunion, without loose motion, and weightbearing preserved with the aid of a brace.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent, but no higher, for left hip disability  have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.       §§ 3.159, 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5255-5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In June 2016, the Board remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Left Hip

The Veteran contends that the symptoms of his service-connected left hip disability are more disabling than contemplated by an evaluation of 10 percent disabling.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Here, the Veteran's left hip disability symptoms are evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255-5010 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Diagnostic Code 5255 provides ratings for malunion of the femur as follows: with slight hip disability, 10 percent; with moderate hip disability, 20 percent; with marked hip disability, 30 percent.  A fracture of the surgical neck of the femur with a false joint is provided a 60 percent rating.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace is provided a 60 percent rating.  Nonunion with loose motion (spiral or oblique fracture) is provided an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2016).

Diagnostic Codes 5251, 5252, and 5253 provide the criteria for rating limitation of motion of the hip.  For VA compensation purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II (2016).

Under Diagnostic Code 5252, a 20 percent evaluation is assigned for flexion limited to 30 degrees.  A 30 percent evaluation is assigned for flexion limited to 20 degrees.  A 40 percent evaluation is assigned for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2016).

Finally, under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip with the foot not reaching the ground and crutches necessitated.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2016).

The question for the Board is whether the Veteran's disability picture more nearly approximates the criteria for an evaluation higher than 10 percent disabling under Diagnostic Code 5255 (or other applicable codes).

The Veteran was afforded a VA examination in July 2009 during which he was diagnosed as being status post fracture and hardware repair of the left hip with osteoarthritis and healed scar, left lateral hip.  The examiner noted that the Veteran had a fracture repair in October 2005 followed by hardware repair in February 2006.  The Veteran's leg lengths were reported as 104.5 cm on the right and 104.0 cm on the left.  It was noted that the X-rays showed a single hollow cannulated screw traversing the medial aspect of the femoral neck and a blade plate traversing the femoral neck and femoral neck fracture.  The femoral neck fracture was still appreciated along the posterior and medial aspect, and it was indicated that "this may represent incomplete union."  There was no acute fracture or dislocation but there was degenerative narrowing of the superior aspect of the hip joint and there was sclerosis of the acetabular roof.  There were phleboliths in the left lower pelvis.  The examiner noted that there were no limitations on the Veteran's occupation in a desk job or daily activity.

In August 2009, the Veteran presented a statement detailing that he experienced pain and discomfort on a daily basis, which limited his daily activities such as standing and walking.  He was limited to jobs where he could sit.  He explained that the traditional approach for treating the fracture would be hip replacement but because of his age, this was being delayed.

In May 2010, the Veteran was examined by the Department of the Navy, Report of Periodic Physical Examination received August 2010.  The diagnosis was displaced left femoral neck fracture, status post open reduction and internal fixation of the left hip.  X-rays were taken at the time of the examination and were reported as showing an area of avascular necrosis of the femoral head, as well as "continued radiographic nonunion" of the femoral neck.  There was no evidence of hardware failure.  There was some joint spacing narrowing.  It was noted that these findings were also noted two years before.

The Veteran reported pain in the left hip with increased activity.  He reported that certain movements gave him shooting pain in the hip, and he did not run or do other impact physical exercises.  The examiner opined that the Veteran was symptomatic of the nonunion and that the Veteran had a residual leg length discrepancy of about one centimeter with the left leg being short.  It was opined that there were no limitations in current work at a desk job.

The Veteran was afforded a VA examination in March 2017, during which he was examined and his claims file reviewed.  The associated diagnoses for the claimed condition were left trochanteris pain syndrome in 2017, left femoral neck stress fracture in 2005, and status post open reduction internal fixation fracture left hip/femur with normal healed scar in 2005.  The Veteran reported that his symptoms had gotten worse, having continuous pain and discomfort, limited motion, and popping sounds at times.  The Veteran reported tenderness, stiffness, weakness, easy fatigue, giving way, loss of range of motion, popping, and tingling.  It was noted that the Veteran occasionally used a cane for ambulation.

On the examination report, the examiner ticked off that the Veteran did not have leg length discrepancy; however, no measurements were provided.  The examiner ticked off that the X-rays did not show degenerative or traumatic arthritis.  The examiner ticked off that the Veteran did not have malunion or nonunion of the femur.  The examination report stated that the X-rays showed internal fixation hardware in place supporting a remote fracture of the femoral neck in good position.  It was noted that the fracture showed what appeared "to be healing in progress."

It was noted that the examination was conducted during a flare-up.  On the initial range of motion measurements, it was noted that the Veteran had pain at rest, and that the abnormal range of motion itself contributed to functional loss.  There was evidence of pain on weight bearing, and there was objective evidence of localized tenderness over the trochanteric bursa.  During repetitive use testing, there was additional functional loss due to pain and lack of endurance.  Flexion was to 95 degrees, extension was to 30 degrees, abduction was to 45 degrees, adduction was to 25 degrees, external rotation was to 20 degrees, and internal rotation was to 20 degrees.  There was no ankylosis.  There was objective evidence of pain on passive range of motion and on non-weight bearing testing of the left hip.

Based upon the foregoing, the Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's disability picture more nearly approximates the criteria of 60 percent disabling.  The X-ray findings from the above noted examinations showed that the Veteran's left hip disability was manifested by nonunion of the fracture, i.e., unhealed, and that weightbearing was preserved through implanted hardware, i.e., a brace.  The July 2009 VA examination report indicated that imaging showed incomplete union of the fracture.  The Department of the Navy's May 2010 physical examination report indicated that there was continued radiographic nonunion of the fracture as reported two years previously.  The report of the March 2017 VA examination, which was more than a decade after the fracture, indicated "healing in progress," indicating that the ends of the fracture had not joined.  Nonunion means that the ends of a fractured bone failed to unite.  Dorland's Pocket Medical Dictionary (23d ed. 1982).  Healing means the restoration of the integrity to injured tissue.  Id.

The evidence does not support that the Veteran's service-connected left hip disability warrants more than an evaluation of 60 percent disabling.  The Veteran's left hip disability was not the result of a fracture of the shaft or anatomical head of the femur with nonunion with loose motion (spiral or oblique fracture) to warrant an increased rating under Diagnostic Code 5255.  There is no evidence of ankylosis of the hip or of a flail joint to warrant rating in excess of 60 percent under Diagnostic Codes 5254 or 5250.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255 (2016).

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his left hip disability, including functional loss.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to state whether his symptoms warrant a specific disability evaluation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While considering the Veteran's descriptions of functional loss during flare-ups, the Board finds that the objective medical findings are more probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  During the March 2017 VA examination, it was noted that objectively the Veteran experienced pain at rest, on passive range of motion, and on non-weight bearing testing of the left hip.  The Veteran had reduced initial range of motion, which itself contributed to functional loss.  During repetitive use testing, there was additional loss of function due to pain and lack of endurance.  Also, there was objective evidence of localized tenderness over the trochanteric bursa.  It was noted that the Veteran occasionally used a cane for ambulation.

Nevertheless, the functional loss experienced by the Veteran does not warrant a higher rating under the Diagnostic Codes for limitation of motion of the hip.  The highest rating available under these criteria is 10 percent for limitation of extension (Diagnostic Code 5251), 40 percent for limitation of flexion (Diagnostic Code 5252), and 20 percent for limitation of abduction (Diagnostic Code 5253).  The functional factors specified in DeLuca do not apply where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The highest disability ratings for loss of function are below the Veteran's evaluation of disability for nonunion of the fracture of the femur neck, and by itself, the Veteran's loss of function would not be compensable.  Since the next highest rating requires ankylosis (Diagnostic Code 5250), a flail joint (Diagnostic Code 5254), or a spiral or oblique fracture with loose motion (Diagnostic Code 5255), none of which are present here, a higher rating is not warranted.

The Board also acknowledges the Veteran's reports of chronic pain and that pain was a primary factor noted as contributing to functional loss during testing.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an evaluation in excess of 60 percent disabling.










	(CONTINUED ON NEXT PAGE)


The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Services


Department of Veterans Affairs


